Ot yetDETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Information Disclosure Statements (IDS) filed 09/18/2020, 03/26/2021, 09/15/2021 and 12/07/2021 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 03/15/2019 are acceptable for examination purposes.
Election/Restrictions
Applicant's election with traverse of Group I claims 83-92 in the reply filed 03/01/2022 is acknowledged.  The traversal is on the ground(s) that the claims as amended (see list of claims from 03/01/2022), encompass overlapping subject matter and overlap in scope. This is not found persuasive because even after being amended Group I and II belong to two different invention. MPEP
MPEP 808.02 states that for related but distinct inventions, undue burden exists if one or more of the following can be shown: a) separate classification, b) separate status in the art if inventions are classifiable together, or c) a different field of search is shown even if the inventions are classifiable together. Group I belong to method (of what ?) that includes a step of  Cu2O (B01J 23/72)  precipitation on carbon based substrate from a solution , while   method  (of what ?) of group II comprises growing Cu2O growing nanostructures on the carbon-based porous substrate in the reaction vessel from the Cu2O nanoparticles via a Vapor-Solid-Solid (VSS) synthesis technique wherein substrate comprising Si, Ge, or combination thereof, using SiH4,  preparing 
The requirement is still deemed proper and is therefore made FINAL.
Claims Status.
This Office Action is responsive to the amendment filed on 03/01/2022. Claims 83-99 were pending.   Claims 83 and 93 have been amended. Claims 83-99 are now pending. Claims 93-99 are withdrawn from examination as being drawn to non-elected   Claims 83-92 are presented for examination. Applicant's arguments have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim  83 ( and 93 proactively)  is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 83 it is unclear what kind of method is claimed. In accordance with US practice generally Applicants claim either method of making (product or composition) or method of using ((product or composition). Claim preamble is ‘necessary to give life, meaning, and vitality' to the claim, then the claim preamble should be construed as if in the balance of the claim." Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). See also Jansen v. Rexall. In the instant case it is not clear what kind of method is claimed, method of making nanoparticles, method of using plating composition? For examination purposes, the 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 83, 84, is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kooti et. al. Transition F. Nanotechnology 2010, vol.17, p. 73-78 (Kooti) in view of Yu et. al. Nanoscale Res. Lett. (2009), 4, 465-70, Yu) and further Chen Haiying, et al. Nano-proceeding Techique “Electroless Plating Copper on Carbon nanotubes by one-step activation", 2009, 42-50 (Abstract, also NOTIFICATION OF REEXAMINATION, issued by SIPO on 03/29/2017 is used as partial translation, Chen).  
Regarding claim 83, Kooti discloses a method comprising first mixing deionized water with a copper source and a chelating agent to form a first aqueous solution comprising copper ions, wherein the copper source comprises at least one of copper sulfate, copper nitrate, copper chloride, or copper acetate and wherein the chelating agent comprises at least one of Rochelle salt (i.e. potassium sodium tartrate), EDTA, or polyols (mixture of solutions 1 and 2 ; second mixing deionized water with a reducing agent to form a second aqueous solution (solution of glucose in 50 ml of water (p.74, left  col., Preparation of Cu2O nanoparticles). Since solution of sodium tartrate contains sodium hydroxide, the reaction mixture has alkaline pH.   In addition, Kooti discloses steps of filtering off formed Cu2O, washing solid material with deionized water and dried in oven (ibid). 
Kooti does not expressly disclose steps of making the first and second solutions in deionized water and using comprises at least one of sodium ascorbate, or ascorbic acid as the reducing agent.
Yu teaches a chemical reduction method for preparing monodispersed pure-phase copper colloids in water (Abstract), by reducing CuSO4 with ascorbic acid in deionized water. Therefore, a use of the deionized water   as solvent and ascorbic acid as reducing agent in preparation of copper cold colloids and copper particles comprising Cu2O is well known in the art.  Therefore, it  would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method  of Kooti by the  using deionized water as  the solvent and ascorbic acid as the 4  as taught by Yu, because The simple substitution of one known element for another is likely to be obvious when predictable results, such as scavenging  free radicals and reactive oxygen molecules and as such prevent reverse  oxidization of formed product. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Since the condition and reactants  in the method of Kooti in view of Yu is substantially similar to that of the instant Application, the limitation: “ mixing the first aqueous solution with the second aqueous solution to form Cu20 colloidal nanoparticles in an alkaline plating solution, the Cu20 colloidal nanoparticles formed via chemical reduction of the copper source, and wherein the mixing comprises setting the pH of the alkaline plating solution and setting the concentration of the copper ions in the alkaline plating solution to control the stability, the size distribution and the average size of the formed Cu20 colloidal nanoparticles are inherently present.
Kooti in view of Yu does not expressly disclose steps of providing a carbon-based porous substrate comprising a population of particles comprising at least one of natural graphite particles, synthetic graphite particles, graphene particles, carbon fibers, carbon nanostructures, carbon nanotubes, or carbon black and 2 4885-6481-5616 1 074214-039100Docket No. 074214-039100 Application No. 16/355,454 immersing the carbon-based porous substrate into the alkaline plating solution comprising the formed Cu2O colloidal nanoparticles.
 Chen teaches a method of depositing Cu on carbon nanotubes ap pH more than 11 (i.e. alkaline) and includes steps of reduction CuSO4/Na2EDTA or   CuSO4/NaKTart with glucose in aqueous solution (Abstract). The method for producing nanoparticles of Chen comprising steps providing a carbon nanotube (which corresponds to a porous 2O nanoparticles and as such expand applicability of Cu2O particles in area of heterogenous catalysis  or analytical electrodes.
Regarding claim 84, Kooti discloses the concentration CuSO4 in the initial solution as 20 mmol in 50 ml. Since said solution was diluted with twice, the concentration of copper ions even before immersing is no more than 10 mM.
Regarding claim 88, modified Kooti discloses the invention as discussed above as applied to claim 83 and incorporated therein. Modified Kooti does not expressly disclose wherein depositing further comprises depositing the formed Cu2O colloidal nanoparticles onto the surface of the carbon- based porous substrate until the concentration of copper ions in the alkaline plating solution is less than 1 ppm.
However, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to run the deposition of Cu2O to completion to improve productivity of the method and increase loading of said Cu2
Regarding claim 85, modified Kooti discloses the invention as discussed above as applied to claim 83 and incorporated therein. In addition, Kooti teaches that 10 mM solution was diluted twice before plating, therefore claimed 5mM concentration is inherently present.    Modified Kooti does not expressly disclose setting the pH of the alkaline plating solution between 8 and 11 and, It would have been obvious to one having ordinary skill in the art at the time the invention was filed  to optimize pH  in order to achieve uniform deposition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Regarding claim 89, 90 and 91, Kooti discloses mean diameter for Cu2O particles as 33 nm and 35 nm (p. 75 right column). It is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03
Regarding claim 92, Kooti discloses step of filtering (p. 74).
Claim 86 and 87 are   rejected under 35 U.S.C. 103 as being unpatentable over 09 Kooti et. al. Transition F. Nanotechnology 2010, vol.17, p. 73-78 (Kooti) in view of Yu et. al. Nanoscale Res. Lett. (2009), 4, 465-70, Yu) and further Chen Haiying, et al. Nano-proceeding Techique “Electroless Plating Copper on Carbon nanotubes by one-step activation", 2009, 42-50 (Abstract, also NOTIFICATION OF REEXAMINATION, issued by SIPO on 03/29/2017 is used as partial translation, Chen) and in view US 20080038520 to Pan (Pan).
Regarding claims 86 and 87, modified Kooti discloses the invention as discussed above as applied to claim 83 and incorporated therein. Modified Kooti does 
Pan teaches catalysts, including Cu-based catalyst supported by carbon nanotubes. Pan teaches that desired diameter of said nanotubes is 0.2 µm or more (para 61). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Kooti by choosing the nanotubes of desired size as taught by Pan to produce catalyst having best activity. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Microchim Acta (2016) 183:2039–2046.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/Alexander Usyatinsky/Primary Examiner, Art Unit 1727